Title: To Benjamin Franklin from Jane Mecom, 30 December 1765
From: Mecom, Jane
To: Franklin, Benjamin



Dear Brother
Boston Dec. 30 1765
I have alredy wrote you two Leters won about four months ago [by?] Capt. Freeman, the other about a month Past by Capt. Logee, since which I received won from you which came by way of Nantucket which was Extreemly comforting to me, as I was almost Tempted to think you had forgot me, but I check those thoughts with the consideration of the Difeculties you must Labour under in the station you are in in those difecult times. I never can forgit that you have not only been the best of Brothers but as a Tender Father to me and mine. So I allways have a pleader in my own bosom that finds an Excuse for all unkind apearances. There has never any thing given me so grate a shock on your acount as to See your friend Huges Apointed Stamp Master. I feared his apointment was by your means, but Even this I concluded must have some good Reasons for which others could not see into. The confusion and distres those Opresive Actts have thrown us Poor Americans into is un Discribable by me, but you See the Newspapers full of them but they have fallen very Short I am Tould of a [tragic?] Discription of the Leftanant Governers (Hutchinson) Sufferings which all Surcumstances considered was never Equeled in any Nation, our Savours only Exepted, and Like Him I am Tould He bore it; Praying for His Enemies at the Instant they were Persecuteing Him. And our Obdureate Harts will Do nothing to make up His Lose.
He is now going from us, the Gratest ornement of our Country, and the most Indefateguable Patrioat. He Does me the Honour to be the barer of this and has Shewn me the Gratest Clemency in the capasety of a Judg, may God Protect and Preserve Him Still for the good of mankind and confer on Him the Honour He Deserves. My writin So much of the Gouverner at this time Looks as tho [I was?] Influnced by His Goodnes to me in particular, but I asure you my opinyon of the Gentileman was the same before I had any Busness with Him and my Concern at the unjust treetment He met with that for some Days it overpowered all my other trobles (which were then very Grate.) I think you and His Honour may compare notes and console won an other. My famely is now in a beter State of Helth than they have been for two years past. Old Sarah Lives yet and is got Down Stars again. I have son Flagg boards with me and cousen Ingersols two Daughters, Mrs. Bowls is also Returned after a twelve months absence, but I have them all at a Low Rate because I can Do no beter, So that my Income Suplys us with vitles fiering candles and Rent but more it cannot with all the Prudence I am mistres of, but thus I must Rub along till Spring when I must Strive after Some other way but what at Present I cant tell Haveing no means for any thing. I know my Dear Brother is allways Redey to asist the Indogent and I now Intreat your advice and Direction [if] you think it Proper to aford me it at this time. [I?] Endevour it shall not be thrown away. I feel now as if I could carey on some Biusnes if I was in it but at other times I fear my years are two far advanced to do any thing but jog on in the old track but my two Daughters if they have there Helth are capeble and willing to Do there Part towards gitting a Living and Son flagg is Dutifull and Kind and takes much care of my minde but He has two children to maintain and is in no way but his own hard Labour.
I have wrote and spelt this very badly but as it is to won who I am shure will make all Reasonable allowances for me and not let any won Else see it I Shall venter to send it and subscrib my self your Ever affectionate Sister
Jane Mecom


When I Read this over I see So many buts I am ashamed. Place them to the old accompt.
This was wrote Some time ago but His Honour is still uncertain when He shall go and there is some things in this I want you should know. I send it by this opertunity.
J M


 
Addressed: To / Dr Benjamin Franklin / at / Mrs Stevensons in Craven Street / London
Endorsed: J Mecom
